UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                             No. 17-cr-365 (RJS)
          -v-
                                                                  ORDER
 VICTOR PETERSON,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT sentencing in connection with Supervisee’s admitted

violations of supervised release (“VOSR”) will take place on May 24, 2021 at 11:00 am via

Zoomgov.        IT IS FURTHER ORDERED THAT the parties shall submit any sentencing

submissions regarding the VOSR by May 21, 2021. Chambers will email the parties directly in

due course with further instructions for accessing the videoconference. Members of the public

may monitor the conference via the Court's free audio line by dialing 1-888-363-4749 and using

access code 3290725#.

SO ORDERED.

Dated:           May 10, 2021
                 New York, New York
                                                  _____________________________
                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
